Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 1 of 22

U.S. DISTRICT
DISTRICT GF COLORADO |

IN THE UNITED STATES DISTRICT count FEB 26 PH 2:33

FOR THE DISTRICT OF COLORADO 52772 toh bes OLY ELL
u nA

2 -CV- 00539 py DEP. CLK

(To be supplied by the court)

Civil Action No.

 

~)rana 0 tlorres | , Plaintiff

Kovrin car. pewper |
eo

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.
Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 2 of 22

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Diana Ulerres —_ Zb4e® Federo| bi. #207 DML,

(Name and complete mailing address) yO 4

42D) 4Sv-5137 dtorres WI G44 7 gms] _ Gen

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: Ag { ria ay Oe PPEr 2 ¥H0 Ss yi of
l"Nandhn coh lacsianeatie@ 0//D

~32 \7 2-2, QE

(Tefephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that

apply)

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

x Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment .
discrimination on the basis of a disability)

x Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

~ Other: (please specify) Family Ei wl A

2
Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 3 of 22

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE:

 

The conduct complained of in this claim involves the following: (check all that apply)
failure to hire different terms'and conditions of employment
failure to promote failure to accommodate disability

X termination of employment X_ retaliation

 

K other: (please specify)
Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

xX race religion national origin x age

_____ color sex Loe X. disability

Supporting facts:
__ Case 1:20-cv-00535-GPG Document Filed 02/26/20 USDC Colorado Page 4 of 22

 

CLAIM TWO:

The conduct complained. offi in. this claim involves the: following: (check all that apply)

failure to hire different terms and conditions of employment’

failure to promote mo L failure to accommodate disability ~

"4 termination of employment - x retaliation

 

___ other: (please specify)

e following: (check all that

-

Defendant? s conduct was discriminatory because it was based on th
apply) .
, A race religion ___ national origin K age

disability

__color pie enh)

Abeer . “Dh tha, Nees end Ce, hes fe Verdes,
(> pi.)) ;

J re (cB, pan (Ele He seit is hed, (eee Kieste.
(ted AN TaF os Se fbnd ecpme Wane, T4 .
S W Bt Gy ine neyea se. i your shin old me To pile.
Bias ai a uy H coke nee Th: bahatien ta hr Ae

coe, NERS wie ag a a foes oon ene ef

f yon Om fa vesnchlns were
nrialances; df: ve. wear end ol z.waork

Tp rear hee

i we wel nd have c pics Ther yyeuor
her. ENeO 5, BOO } LAP bene .
pe ahr S. bays | jel Me Fi fed Ie fone tens ot fy hi/P t from m1

OnBi2.9/19 wit?
1h Pee Yarinitiny Barger Oe fie pee en 5 as

Sones Tevniva dren YAS, Sd yee fad cuen ser oe
RLY and said /)© No CXLUSE

en
re our Nelp : ,
ied f tavnin

heye 2 ae smile
To pbal a at yard

 
Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 5 of 22

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

% Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one)
ve (You must attach a copy of the notice of right to sue to this complaint)

No

F. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please oY ma
_ additional paper is atjached and label the additional pages regar, Wier relief as “F. RE
FOR RELIEF.” Fp 1776 to, be ye-lovin Wye r I k Ld Soy GS
A relsalt y pe y ) IN Posis tfig rasp Ae erred’.
Vid

lintil healed! [hor oF Lary Lf Loree helpiay

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and. 4) the complaint otherwise complies with the requirements of Rule 11.

age

 

 

(Plaintiff's signature)

Y Ble |Z2

(Daté)
(Revised December 2017)
Case Ny ber {1 Filed 02/26/20 USDC Colorado : Page 6 of 22
Sars

ie Who?

Unum
P.O..Box 100158

_ Columbia, SC 29202-3158
Fax: 1-866-249-3834
www.unum.com

June 26, 2019

DIANA C TORRES |

2696 S. FEDERAL BLVD.

APT.307 °° . , ‘ - »
DENVER, CO 80219 .

a

RE: Torres, Diana C

LMS Leave ‘Number: 16297530

Dear Ms. Torres: .

‘Unum works with Dr Pepper Snapple Group, Inc. to administer family and medical leaves.: This
includes leave taken under the Family and Médical Leave Act of 1993 (FMLA) and Colorado
Family Care Act. We have evaluated the request and below is asummary of your leave status

and next steps. ,

On June 21, 2019; Urium was notified of your need for leave beginning on June 19, 2019 due to

0 @¢ @
— UNUITT.

your own serious health condition.

Leave Ata Glance’

ve

 

Your Leave Request

Your Eligibility

 

 

Your Next Steps - ~

Leave Number: . FMLA: | Certification Due Date:
16297530 Eligible July 11, 2019
Leave Reason: Colorado Family
your own serious health Care’Act: ‘| | Report intermittent absences within 5
condition Eligible Unum business days
Leave Type: “This status , .
Intermittent reflects your Unum Contact Info: *

eligibility only; see Phone: (877) 339-7455
Projected Start Date: | '| next steps and Fax: (866) 249-3831:
June 19, 2019 details below*™ Web: Unum.com/claimant
Projected Return to
Work: .

Not applicable at this
time

 

 

 

 

 

 

1242-03 UNUM IS A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES.,

§94000 L6OWLINN £90000
Case 1:20-cv-00535-GPG Document 1. Filed 02/26/20 USDC Colorado Page 7 of 22

Name: Torres, Diana C June 26, 2019
LMS Leave Number: 16297530 Page 2 of 3
Eligibility Details

e Asof the date of your request, you are eligible for FMLA.

e Your eligibility will be re-evaluated as of the first approvable absence. lf yous are no longer
eligible for FMLA, we will send an updated notice of eligibility.

e The eligibility information above also applies to your leave under Colorado Family Care Act.

What we need from you

e- You are required to provide certification supporting your leave which you may fax or mail to
Unum.

*

° - Have the health care provider complete the attached Certification of Health Care Provider
form and return to Unum by July 11,2019. We will be unable to approve your leave if the
certification is not received by this date.

e« We have also enclosed a Permission to Contact Health Care Provider form. This form, if
signed and returned, only allows Unum to contact your. health care provider to clarify
information on the certification. This form Is not required, however without a signed
Permission to Contact Health Care Provider form, an insufficient certification will be returned
to you with a revised due date so you can work with the doctor to update.

e The certification/documentation requirement above also applies to your leave under
. Colorado Family Care Act. t

if your leave qualifies, it will be approved and counted against your FMLA and Colorado Family
Care Act entitlement(s). If your leave does not qualify, it will not be approved and may be
treated according to your employer's attendance policy.
Additional information you need to know

e For more information about the FMLA, please read the attached Employee Rights and
Responsibilities under the Family and Medical Leave Act. —

e For more information about your employer's specifia leave policies, please read the attached
important information about Dr Pepper Snapple Group, Inc.'s Family and Medical
Leave Policy. '

e For more information about the Colorado Family Care Act, please read the following:

. Colorado Family Care Act

Please note: Your 12-week entitlement under the Colorado Family Care Act, as described
below, will be reduced by any leave qualifying and designated under the Federal FMLA.

Under Colorado's Family Care Act, an employee may he eligible for up to.12 workweeks of |
unpaid leave during a 12-month period to care for a civil union partner or domestic partner. A

00000234
Case 1:20-cv-00535-GPG Document 1 Filed 02/26/20 USDC Colgrado Page 8 of 22

& #Keuri
é DrPepper

Employee Counseling Form

N

>
Employee Name: Diana Torres Date: 12/7/2018
Step: . .
& Verbal Warning C] Written Warning ©

C1] Disciplinary suspension without Pay/Final Written Warning Discharge -

Description of Issue: .
“1 Attendance O Policy Violation [J Safety Violation Other

L] Conduct/Behavior Poor Work Performance LJ Equipment Violation

> te
*

. Prepare for your meeting by completing the boxes outlined in bold prior to your discussion with the employee.

   

State the exact problem including dates and details ‘
Based on performance this week Diana will not meet her weekly goal of $350. Thisisa .

minimum threshold across the Company and results in poor performance. .

Refer to past counseling, if appropriate *

On 11/30/2018, Diana Torres was given instruction regarding the minimum weekly standard *
of $350 not being met for the week of 11/26/18 — 11/30/18. Diana was coached by Nick and
Jorge numerous times.in the month of November on this processWe are holding all

warehouse workers to Company Standard.

State the impact on the department/work area/co-workers and the need to change

Diana’s role in the recoup areais very important. We need Diana to meet Company standards |}
so we can get this product back on the line, ready to be picked. If standards are not met we

risk losing sales or. product might go out of code.

 

Ask for and LISTEN to employee’s explanations. Probe for the CAUSES of the problem

¥

~ tts
eo

Clearly communicate expectations. Agree on a plan of correction. State consequences for further occurrences ~

 

Itis expected that Diana will meet the weekly Company standard minimum average of
$350/week; every week going forward. Any further work performance violations will result in
further disciplinary action up to and including termination of employment.

Set Follow-Up Meeting (if appropriate)

” By signing ‘below I acknowledge that the above issues have been addressed with me and I understand the

expectations set forth.
Date: L. \S Employee seme ee
“a

——_
Date: | 2 LE LL 1% Supervisor Signature: a <n
wuees unre CASCL:20:¢y-00535-/GPRG JDocumeént 1. Filed 02/26/20 USDC.Colorado -Rage-9 of 22

{
(

i

4

Colorado Department of Labor and Employment, Division of Unemployment Insurance
P.O. Box 8988, Denver, CO 80201-8988

on
|

X

Noe,

~

 

 

 

 

 

 

 

 

Claimant Social Security Number | Date Mailed
XXX-XX-8946 07/26/2019
Employer Account Number ‘| Last Day of Claim
716872001 07/11/2020
Employer Charging Information Deputy ID
? CHARGEABLE 3342
Issue ID
- 01
AMERICAN BOTTLING COMPANY __. e ,
TALX UCM SERVICES DBA UC EXPRESS
. POBOX 283 DIANA C TORRES
SAINT LOUIS MO 63166

c/o DIANA TORRES
2696 S FEDERAL BLVD APT 307
DENVER CO 80219

- NOTICE. OF DECISION

1

Section of Law Used: COLORADO. EMPLOYMENT SECURITY ACT

~ " §-73-108 (4)

Decision: ‘

eee eee

THIS EMPLOYER FIRED You BELIEVING | YOU WERE ABSENT OR LATE TOO OFTEN. WE HAVE
CONSIDERED ALL THE INFORMATION GIVEN , BY THE EMPLOYER AND BY YOU. WE
DETERMINED YOUR ABSENCES OR TIMES LATE FOR WORK WERE NOT OBJECTIVELY
EXCESSIVE. YOU ARE NOT AT FAULT FOR THIS SEPARATION. WE CAN PAY YOU THE
BENEFITS BASED ON THE WAGES YOU EARNED FROM THIS EMPLOYER. YOU MUST CONTINUE
TO MEET ALL THE WEEKLY REQUIREMENTS “LISTED IN THE CLAIMANT HANDBOOK.

+

Any party to this decision may disagree with (appeal) it. This decision is final unless we receive a writtén ‘appeal no later
than 20-calendar days from 07/26/2019 .

Claimant: Continue to request payment every two weeks while you are waiting to hear about your appeal.

Page 2 of 15

UIB-6 (R 12/2018) TO APPEAL: SEE INFORMATION ON THE OTHER SIDE OF THIS FORM

* “
oe ase 1:2076-00535-GPG, Document 1. Filed.02/26/20.. USDC.Colorada...Page 10.0f 22 ©

t :

| EQUIFAX ° | TALX UGM SERVICES

August 15, 2019

COLORADO DOL- UIO APPEALS SECTION OFFICE APEL
P.O. BOX 8988
DENVER CO 80201-8988

FAX: (303) 318-9248

Re: DIANA: TORRES Account: 716872.00-1
SS: 562~-11-9946 Employer: AMERICAN BOTTLING COMPANY

Dear State Representative:

This is in reference to form UIB-6, Notice of Decision, dated July 26, 2019 which allows
benefits to the above individual. We wish-to-appeal the determination based on the
following. ,

The claimant was discharged due to excessive absenteeism and tardiness. Claimant was on a
Last Chance Agreement, posted 7/22/19, for Attendance through the union and was terminated
for attendance. The claimant was discharged from her employment for violation of the
attendance policy; unexcused absenteeism or tardiness demonstrates a disregard of the
employer's interest whether the claimant's acts, omisSions, or course of conduct were such
that an ordinary person would find the discharge’ justifiable.

Company policy relating to absenteeism and/or, tardiness: There is a point system .for being '
late. Diana has had several absences since January and was about to be terminated for this
issue a couple of moriths ago. As a union employee, we established a Last Chance Agreement.

with Diana and the union agreeing to termination should she be absent again. Attached Last

Chance Agreement, list of occurrences.

The witness may be unavailable: 09/16 — 09/25
The witness Lucas Steinhoff) Inventory Supervisor
The contact Colleen Vogel, email:colleen.vogel@dpsg.com, phone (720) 644-4649

Be advised, TALX UCM Services Inc is a duly authorized agent empowered to act on behalf of
the above employer. Any correspondence related to this individual should be mailed to: P.O.
Box 283, St. Louis, MO 63166-0283.

For additional information, please contact me at (800) 366-6660 or .(314) 684-2850 or you can
reach me via email at Cheryl.Garrett@equifax.com or fax (866) 219-5940.

Thank you for your time and consideration.

Sincerely,

Came Geant

Cheryl Garrett
unemployment. Determination Specialist

ATTACHMENT

I, MM
Page 1 of 15
Case 1:20-cv-00535-GPG Document 1 Filed 02/26/20 USDC Colorado Page 11 of 22

£7 \Ceuri
é DrPepper”

May 20, 2019

Diana Torres

2696 S. Federal Blvd.
Apt 307

Denver, CO 80219

a er

 

'- Dear Dianas--> - ~

On 05/10/2019, we received a Fitness-For-Duty Certification from your provider with an effective date
of 05/09/2019. The Company continues to engage in the interactive process with you. The form
indicated that you are to return to work without any restrictions, which we have been followirig.

We are delighted that we were able to accommodate your restrictions and that you have been able to
return to ful! duty. '

¥

Please contact me or your manager with any questions you may have. .

Sincerely,

(une Vk

Colleen Vogel
HR Associate Manager
720-237-2337
Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 12 of 22

Diana Torres

7/1/2019

\

You were notified on that the Repack area will be going away, so there will be little -
work to do with that area.

This is your 2nd notice that the repack process will be changing on July 15". We'will move forward with
repacking minimal product, mostly warehouse damage only.

You are a warehouse worker and will be tasked with other duties, such as pick up damage, clean, and
build pallets.

| acknowledge receipt of this notification.

| Zz

. ' atl
Diana Torres

 
Case 1:20-cv-00535-GPG Document 1 Filed 02/26/20 USDC Colorado Paga13of22  . *

a

 

 

SOUTHWEST URGENT CARE
DENVER HEALTH. _ 1339 South Federal Boulevard.
— est. 1860 " 4 Denver CO 80219
FOR LIFE’S JOURNEY “ ~ Phone: 303-602-0003
OO Fax: 303-602-0211
April 7, 2019
, Patient: Diana Cynthia Torres-Allgire

" Date of Birth:.10/28/1966:
,Date of Visit: 4/7/2019

oom

To Whom It May Concern:
It is my medical opinion that Diana -Torres-Aligire be permitted to be excused from work on 4/5/19.

If you have any questions or concerns, please don't hesitate to call. . ‘

Sincerely,

Ce

Christine M Obermaier, NP

e

CC: No Recipients
---- ~-Gase 1:20-ev-00535-GRG- Dogumentu-hiled 02/26/20. USDC.Colorada...Page 14.0f 22 ao
Before ae me enekeused DF NArEy OAahy PWicK Davis Crme ba,

.Diana Torres

 

ey

Corrective

    

6 Date Paints Reason measure
0.5 “OT;
4 10/2/2018 2 unexcused

10/6 O05. Ti
2/1 0° sick
0.5 Late
0.5 ‘ Late
2 unexcused
2 > unexcused

Page 4 of 15
Case 1:20-cv-00535-GPG Document 1 Filed 02/26/20 USDC Colorado Page 15 of 22

Diana Torres

7/1/2019

You were notified on

work to do with that area.
This is your 2nd notice that the repack process will be changing on July 15". We will move forward with

that the Repack area will be going away, so there will be little

2

repacking minimal product, mostly warehouse damage only.
You area warehouse worker and will be tasked.with other duties, such as pick up damage, clean, and

Ma dN erate Nome

Serna an Wo

build pallets.
” , we 2 ea aE let bails Sins Neamt eRe Rae A TE NR sain,

Tan eater ate wna wee

I acknowledge receipt of this notification.

Superyisor~ y—_ |

—| Torres

 
Case 1:20-cv-00535-GPG Document 1' Filed 02/26/20 USDC Colorado Page 16 of 22

8 f\Keuri
aA bree

DrPepper Employee Counseling Form —
Employee Name: Diana Torres Date: 7/9/2019
Step: .
L) Verbal Warning CI Written Warning

CX Disciplinary suspension without Pay/Final Written Warning XiDischarge

Description of Issue: '
Attendance 0 Policy Violation C Safety Violation 0 Other
CiConduct/Behavior Poor Work- Performance CO Equipment Violation

Prepare for your meeting by completing the boxes outlined in bold prior to your discussion with the employee.

Diana is currently at 7.5 points based on our 8 point attendance policy. She has a Last Chance Agreement for
attendance in place. She was one hour late on 7/5/2019, because she woke up late. This violates her Last
Chance Agreement, putting her at 8 points, resultin

  
 

 

Diana has been counseled before on her attendance

 

would result in termination should she reach 8 pts..

‘By not showing up for her shift on time, there is an impact to completing the recoup area and on the team
completing their other assigned tasks. . ;

 

Ask for and LISTEN to employee’s explanations. Probe for the CAUSES of the problem 2

Clearly communicate expectations. Agree on a plan of correction. State consequences for further occurrences
Diana is already on a Last Chance Agreement between her, the union and the.Company.
She,was made aware that any violation of our attendance policy would result in further
disciplinary action, up to and including, termination.

-

Set Follow-Up Meeting (if appropriate) N/A

By signing below I acknowledge that the above issues have been addressed with me and I understand the
expectations set forth.

| J Employee Sigutuer _|__——=> Ss

Date: /- i! ( Supervisor Signature: Sa = .
OSE Mi
. , Ae Z a
7) /a / LQ : | Cy |

A Osepn Nicho bso

  
Case 1:20-cv-00535-GPG Document 1 Filed 02/26/20 USDC Colorado . Page 17 of 22

Unum

Fax: 1-866-249-3831
www.unum.com

@©¢ @
Cotorrbta, 3¢ 29202-2168 _ unui

August 2, 2019

x *

DIANA C TORRES

2696 S. FEDERAL BLVD.
APT. 307

DENVER, CO 80219

RE: Torres, Diana C
. LMS Leave Number: _ 16297530

Dear Ms. Torres:

Unum works with Dr Pepper Snapple Group, Inc. to administer family and medical leaves. This
‘ Includes leave taken under the Family and Medical Leave Act of 1993 (FMLA).

In one or more of your leaves, you have reported intermittent absence(s) in the last 30 days.

~AS of the date of this letter, You have’ used T week(s), T hour(s), anc and 0 minute(s) of federal
FMLA leave. _

You have 10 week(s), 39 hour(s), and 0 minute(s) of federal FMLA leave remaining.

This amount includes all approved federal FMLA leave. taken within the current 12-month
period; however, this amount does not include any pending leave you may have requested.

Any of the following may alter the totals provided above:

¢ additional leave reported to the Leave Management Center

« changes in the status of your leave

e replenishment of any portion of your federal FMLA entitlement

This letter does not provide information regarding any state leave laws, corporate leaves or any
other types of leave that may run concurrent to'FMLA.

If your leave qualifies, it will be approved and counted against your FMLA entitlement(s). If your
leave does not qualify, it will not be approved and may be treated according to your Employer's

’ attendance policy.

How To Contact Us Or View Information About Your Leave

As a convenience, we offer a secure website at www.unum.com/claims where you have the
option to: ~

1242-03 UNUM IS A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES.
Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 18 of 22

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

NOTICE OF RIGHT.TO SUE (/SSUED ON REQUEST)

EEOC Form 161-B (11/16) \

 

 

To: Diana C. Torres-Aligire . From: Denver Field Office
2696 S. Federal Bivd. Apt 307 303 East 17th Avenue
Denver, CO 80219 Suite 410 -

Denver, CO 80203

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Christopher D. Padilla, ,
541-2019-02918 Supervisory Investigator . (303) 866-1336

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED: , ,
.~ Title Vil of the-Civil Rights Act.of 1964, the Americans with Disabilities Act (ADA), or the Genetic.Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, thea, ADA or GINA based on the above-numbered charge. Ithas  ~
been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.) .

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Ue AIO

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days-after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

Ou

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge, ©
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA undérpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

 

On behalf ofthe Commission
foe Cy So
Obed hen Nov 27 2019
’ Enclosures(s) Amy Burkholder, | “ (Date Mailed)
Field Office Director

ce. Jessica Crews

Director HR Compliance

KEURIG DR PEPPER .

5301 Légacy Drive -
Plano, TX 75024
Case 1:20-cv-00535-GPG Document1 ‘Filed 02/26/20 USDC Colorado Page 19 of 22 |

Enclosure with EEOC
Form 161-B (11/16)

INFORMATION RELATED TO FILING SuIT. —
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other

provisions of State law may be shorter or more limited than those described below.) *

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date’ you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as

indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the.appropriate
State court is the general civil trial court.) Whether you file in Federal or. State court is a matter for you to decide .
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, “suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office.- If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

. EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit ray not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

- If you cannot afford or have been unable to obtain.a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be preparéd to explain in detail your
efforts to retain an attorney). Requests should be made weil before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes: *

You may. contact the EEOC representative shown on your. Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. ‘District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 rionths after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before fi iling suit, any request should be
made within the next 90 days.) -

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

ko

on

~
Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 20 of 22

NOTICE OF RIGHTS UNDER THE ADA ‘AMENDMENTS ACT OF 2008 (ADAAA): The ADA was

amended, effective January 1, ‘2009, to broaden ‘the definitions of disability to miake it easier for individuals to
be covered under'the ADA/ADAAA. A disability is still defined as-(1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan ‘to retain an attorney to assist you with your ADA claim, we recommend that you share this .
information with your attorney and “suggest. that he or she consult the. amended regulations and
appendix, and other = ADA ___ related __—_—spublications, _-_available __at
http://www.eeoc.gov/laws/types/disability regulations.cfm. — ,

 

“Actual” disability‘or a “record of” a disability (note: if youare pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be : severe or significant for the impairment to
be considered substantially. limiting.

> In addition to activities such as “performing manual tasks, walking, seeing, hearing, s speaking, breathing, -

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
1630. 2(i)), “major life activities” now include the ‘operation of major bodily functions, such’as:
functions of the immune’ ‘system, special sense organs and’ skin; normal .cell growth; and digestive,

genitourinary, bowel, bladder; neurological,: brain, respiratory, circulatory, cardiovascular, endocrine, -.

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system. .

Only one major life activity need be substantially limited.

“With the exception of ordinary eyeglasses or ‘contact lenses, the beneficial effects of “mitigating
measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are ‘not
considered in.determining if the impairment substantially limits a major life activity.

> An impairment that is.“episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,

cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected tolast fewer than six

months.

Vv.

“Regarded as” coverage:

> An individual can meet the definition.of disability if an employment action was ‘taken because of an

actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,

OT

termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other. term, i

condition, or privilege of employment).

> “Regarded as” coverage under. the ADAAA no. longer requires that an impairment be substantially

limiting, or that the employer perceives the impairment to be substantially limiting.
> The employer has a defense against a “‘regarded as” claim only’when the impairment at issue is objectively

BOTH transitory, (lasting or expected to last six months or less) AND minor. \
> A person is not able to bring a failure to accommodate-claim if the individual i is covered only under the
“regarded as” definition of “disability.” 7 ‘

" Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and

“should not demand extensive analysis, ” some courts require specifi icity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence

to establish disability. For more information, consult the amended regulations and appendix, as well as"

explanatory publications, available at http://www.eeoc. zov/laws/types/disability ‘regulations.cfm.
Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 21 of 22°

4

 

 

EEOC Form 161-8 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
. NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST) ‘
To: Diana Torres-Aligire , . From: Denver Field Office
2696 S. Federal Bivd. Apt 307 303 East 17th Avenue 4

Denver, CO 80219 , Suite 410
. : Denver, CO 80203

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

 

EEOC Charge No. ‘ EEOC Representative . Telephone No.
Christopher D. Padilla,
846-2019-01728- Supervisory Investigator (303) 866-1336 .-
> (See also the additional information enclosed with this form.)

NOTICE TO THE PERSON AGGRIEVED: .

- Title Vil of the GiviFRights-Act of 1964, the Americans-with.Disabllities. Act (ADA), or the Genetic information Nondiscrimination

Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. Ithas

been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS ‘
_ of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under

state law may be different.) .

a . More than 180 days have passed since the filing of this charge. ,

[-] ‘Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

'

[x ] The EEOC is terminating its processing of this charge.
[] The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case: : .

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based ‘on the above-numbered charge will be lost. .

y

 ] The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file sult in federal or state court under the ADEA at this time.

4

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought *
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay, due for 1
* any violations that‘occurred more than-2 years -{3-years) before you file suit may not be collectible. . 8

a.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

 

On behal fof the Commission .
(\~ > . ; . :
SBNAGL, len NOV 27 20
Enclosures(s) Amy Burkholder, cD (Date Mailed) .

Field Office Director

Jessica Crews . /
Director, HR Compliance
Keurig Dr Pepper -
5301 Legacy Drive

Plano, TX 75024 " ‘
v° Case 1:20-cv-00535-GPG Document1 Filed 02/26/20 USDC Colorado Page 22 of 22
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS C. Tol yv cs DEFENDANTS
County of Residence of First Listed Defendant

Diane Ke ur i

1844 (Rev 06/17) District of Colorado Form -

 

Obd

(b) County of Residence of First Listed Plaintiff
(EXCEPTIN US PLAINTIFF

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED
Attorneys (if Known)

OTR Ne saps rarer D _ ST
F104 US: SULSA pW. *4

 

 

 

 

 

 

 

 

 

 

 

 

 

Den Lolo. AoZld
Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif }
(For Diversity Cases Only) and One Box for Defendant)
ol 1 US Government "3 Federal Question PTF DEF PTF DEF
. Plainuff (US Government Not a Party) Citizen of This State wK , Incorporated or Principal Place "4 4
of Business In This State
1 2 US Government "4° Diversity Citizen of Another State "2 , Incorporated and Principal Place a) 5
Defendant (Indicate Cutzenship of Parties in Item LI) of Business In Another State
Citizen or Subject of a "3 ‘3. Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Only) Click here for; Nature of Suit Code Descriptions.
tL “CONTRACT _ +. | __ TORTS __” FORFEITURE/PENALTY BANKRUPTCY = OTHER STATUIES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY ) 625 Drug Related Seizure 422 Appeal 28 USC 158 1 375 False Claims Act ‘
0 120 Manne ‘y’ 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal * 376 Qui Tam (31 USC
O 130 Miller Act * 315 Aplane Product Product Liability O 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ 1 400 State Reapportionment
fi 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical (PROPERTY RIGHTS 4 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copynghts J 430 Banks and Banking
O 151 Medicare Act 330 Federal Employers’ Product Liability O 830 Patent 41 450 Commerce
O 152 Recovery of Defaulted Liability 6 368 Asbestos Personal O 835 Patent - Abbreviated 1 460 Deportation
Student Loans * 340 Manne Injury Product New Drug Application 4 470 Racketeer Influenced and
(Excludes Veterans) * 345 Manne Product Liability 0 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liabihty PERSONAL PROPERTY TABOR - 4 480 Consumer Credit
of Veteran’s Benefits * 350 Motor Vehicle 4 370 Other Fraud 0 710 Fair Labor Standards * 861 HIA (1395ff) 4 490 Cable/Sat TV
0 160 Stockholders’ Suits * 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) 1 850 Securtties/Commoditics/
O 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management * 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability |’ 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 890 Other Statutory Actions
O 196 Franchise Injury 0 385 Property Damage 1 +740 Railway Labor Act * 865 RSI (405(g)) 1 891 Agricultural Acts
362 Personal Injury - Product Liability * 751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act 9 895 Freedom of Information
' REAL PROPERTY ~__ CIVIL RIGHTS PRISONER PETITIONS , | 790 Other Labor Litigation “FEDERAL TAX SUITS Act
@ 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0 870 Taxes (U.S Plainuff 1 896 Arbitration
0 220 Foreclosure 3 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) J 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment O 4510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of ,
0 240 Torts to Land 1) 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General 4 950 Constitutionality of
O 290 All Other Real Property as Amer. w/Disabilities - | 0 535 Death Penalty 1 IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
01 446 Amer. w/Disabilities - | 540 Mandamus & Other [9 465 Other Immigration
Other 0 *550 Civil Rights Actions
5 448 Education 0 555 Pnson Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

"1 Onginal 0 2 Removed from 4 3  Remanded from J 4 Reinstated or 5 Transferred from 1 6 Multidistrict O &§ Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Crvil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION Brief description of cause: C_ apDocket

 

 

0 CHECK IF THIS IS A CLASS ACTION DEMAND $

VII. REQUESTED IN CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: ’ Yes "No
VHI. RELATED CASE(S)
IF ANY (Seemsiructions) GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
